t c summary opinion united_states tax_court wm dennis gray petitioner v commissioner of internal revenue respondent docket no 13062-99s filed date wm dennis gray pro_se gerald l brantley for respondent pajak special_trial_judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case is before the court pursuant to petitioner's - motion for litigation costs under sec_7430 and rules through petitioner claimed dollar_figure of litigation costs based upon the following expenses dollar_figure for the filing fee dollar_figure for the money order fee and dollar_figure for postage neither party requested a hearing on petitioner's motion rule a accordingly we rule on petitioner's motion on the basis of the parties' submissions and the record in this case the underlying issues raised in the petition were settled by a stipulation of settlement at the time the petition was filed petitioner resided in san antonio texas in the notice_of_deficiency respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6654 a addition_to_tax of dollar_figure under sec_7430 a taxpayer may be awarded a judgment for reasonable_litigation_costs if the taxpayer meets certain criteria and if respondent’s position was not substantially justified respondent concedes that petitioner substantially prevailed for purposes of sec_7430 c a however respondent maintains that his position was substantially justified in deciding the merits of a motion for litigation costs the court generally considers the reasonableness of respondent's - - position from the date the answer was filed huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 no answer was required in this case which was tried under the small_tax_case procedures rule b accordingly respondent’s position for the purpose of the motion is the position maintained by respondent during the pendency of the case which is essentially that taken in the notice_of_deficiency whether respondent's position was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 106_tc_76 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite the court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 the reasonableness of respondent's position and conduct necessarily requires considering the facts available to respondent at that time 94_tc_685 85_tc_927 the fact that respondent eventually loses or concedes the case does not establish an unreasonable - - position 92_tc_760 petitioner did not file a tax_return for his taxable_year respondent received a form 1099-b from dean witter reynolds inc dean witter which reported that petitioner realized income in the amount of dollar_figure from the sale of stocks bonds respondent issued a 30-day_letter to petitioner on date noting that respondent had not received petitioner's return and computing petitioner's income based on the form 1099-b received from dean witter the letter also asked petitioner to explain why he was not required to file a return for or to enclose information he would like the irs to consider petitioner failed to respond to the 30-day_letter respondent issued petitioner a notice_of_deficiency on date petitioner filed his petition on date in the petition petitioner stated i have never had an account with dean witter reynolds incorporated and i did not sell any stocks bonds in respondent sent a letter to dean witter on date requesting information concerning the stock bond sale by petitioner on date respondent spoke with petitioner who stated that he had e-mailed an information request to dean witter on date petitioner further stated that he had never had an account with dean witter nor had he made any sales during dean witter did not respond to - - respondent another request letter was sent to dean witter by certified mail on date when dean witter again failed to respond respondent on date sent a third request letter and suggested that a subpeona duces tecum might be issued on date a dean witter representative called respondent about a contact at nations bank investment nations bank who had the relevant information respondent immediately left a message with nations bank two days later respondent faxed nations bank the letters previously sent to dean witter since respondent did not receive a reply respondent again called nations bank and a representative told respondent they were working to obtain the information thereafter a representative of banc of america called on behalf of nations bank petitioner’s account was with banc of america banc of america at that time did not deal directly in securities and it employed dean witter as its agent on date respondent finally received a letter and documentation from banc of america in response to the request the documentation showed that on date petitioner received reportable gross_proceeds of dollar_figure from the sale of a u s treasury note the documentation also established that petitioner's basis in the note was dollar_figure a fact not known previously to respondent -- - on date respondent spoke with petitioner about the documentation petitioner acknowledged that the transaction was probably his but he wanted to review his records respondent faxed all the documents to petitioner on date respondent spoke to petitioner who agreed to the additional income provided his basis was taken into account for computation of taxable gain respondent asked petitioner to provide records to substantiate his basis in the note petitioner sent substantiation of the basis to respondent among other things petitioner's records indicated that the account was with dean witter apparently the revised capital_gain income taking into account petitioner’s basis did not result in a deficiency after subtracting the standard_deduction and the exemption_amount at the call of this case from the trial calendar on date respondent reported as a basis of settlement that petitioner did not have a deficiency in income_tax for and was not liable for any additions to tax the court entered a decision accordingly respondent contends that respondent's position was substantially justified and states that if petitioner had been forthcoming with the documentation in response to the 30-day_letter then this proceeding in this court would have been unnecessary we agree with respondent whenever there is a factual determination respondent is not - obliged to concede a case until respondent receives the necessary documentation which proves the taxpayer's contentions brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir currie v commissioner tcmemo_1989_23 moreover after respondent receives documentation respondent is allowed a reasonable period of time in which to analyze the documentation and modify its position accordingly sokol v commissioner supra pincite in this case respondent had received information that petitioner received income from a third party payor petitioner did not respond to respondent's repeated requests for information about the reported income respondent made multiple attempts to obtain the relevant documentation when respondent finally received the documentation respondent analyzed it and conceded the case based on this record we find that petitioner failed to show that respondent's position was not substantially justified in fact respondent was substantially justified consequently petitioner's motion will be denied reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered
